FILED
                            NOT FOR PUBLICATION                               APR 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


RON G. VOSS,                        )        No. 12-56168
                                    )
      Plaintiff - Appellant,        )        D.C. No. 3:11-cv-00842-H-KSC
                                    )
      v.                            )        MEMORANDUM*
                                    )
JERRY E. KNOTTS; ELECTRONIC )
ARTS, INC., a Delaware corporation, )
DBA EA Sports; PROCTER &            )
GAMBLE MANUFACTURING CO.;)
VIACOM INC., a Delaware             )
corporation; VIACOM                 )
INTERNATIONAL INC.,                 )
a Delaware corporation,             )
                                    )
      Defendants - Appellees.       )
                                    )

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                             Submitted April 8, 2014**
                               Pasadena, California


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ, N.R. SMITH, and MURGUIA, Circuit Judges.

      Ron G. Voss appeals the district court’s grant of summary judgment to Jerry

E. Knotts, Electronic Arts, Inc., Procter & Gamble Manufacturing Co., Viacom

Inc., and Viacom International Inc. (collectively “Knotts”) on the basis that Voss

lacked standing to pursue the action. We affirm.

      The district court did not err when it determined that because Voss had not

listed his alleged copyright in his bankruptcy schedules, ownership of the asset1

remained in the bankruptcy estate2 and he lacked standing to pursue this action.3

Only the trustee of the bankruptcy estate would have standing. See 11 U.S.C.

§ 323(b); Estate of Spirtos v. Superior Court Case, 443 F.3d 1172, 1176 (9th Cir.

2006).

      There is no basis to substitute the trustee in bankruptcy for Voss now, on

appeal. Voss is not disabled from pursuing his appeal, and he has done so. See

Fed. R. App. P. 43(b); Sable Commc’ns of Cal., Inc. v. Pac. Tel. & Tel. Co., 890


      1
       See Range Rd. Music, Inc. v. E. Coast Foods, Inc., 668 F.3d 1148, 1153
(9th Cir. 2012).
      2
        See Cusano v. Klein, 264 F.3d 936, 945–46 (9th Cir. 2001); Stein v. United
Artists Corp., 691 F.2d 885, 893 (9th Cir. 1982); see also Rousey v. Jacoway, 544
U.S. 320, 325, 125 S. Ct. 1561, 1565, 161 L. Ed. 2d 563 (2005).
      3
       See Cusano, 264 F.3d at 945; Diamond Z Trailer, Inc. v. JZ, L.L.C. (In re
JZ, L.L.C.), 371 B.R. 412, 418 (B.A.P. 9th Cir. 2007).

                                         2
F.2d 184, 191 n.13 (9th Cir. 1989). Moreover, a substitution of parties would not

change the fact that the district court did not err. We deny the motion to substitute.

      AFFIRMED; motion DENIED.




                                          3